     Case 1:20-cv-01710-BAH Document 4-1 Filed 06/25/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


OPEN TECHNOLOGY FUND, et al.
Plaintiffs,

       v.

MICHAEL PACK, in his official capacity as           Case No. 1:20-cv-1710
CEO and Director of the U.S. Global Media
Agency, Defendant.



               [PROPOSED] TEMPORARY RESTRAINING ORDER

       Upon consideration of the plaintiffs’ motion for temporary restraining order and

attached declarations and exhibits, the Court will grant the motion for a temporary

restraining order. The Court bases its decision on its assessment of the four factors it must

consider, and it finds that: (1) the plaintiffs are likely to succeed on the merits; (2) the

balance of hardships favors a temporary restraining order; (3) the public interest favors a

temporary restraining order; and (4) the plaintiffs would suffer irreparable harm from the

implementation of the defendant’s actions absent a temporary restraining order. Holiday

CVS, L.L.C. v. Holder, 2012 WL 10973832, at *1 (D.D.C. Feb. 7, 2012).

       Accordingly, it is hereby

       ORDERED that the Chief Executive Officer of the U.S. Agency for Global

Media—and his agents, officers, subordinates, successors, or any persons acting in

concert with them—shall refrain from taking any action or giving effect to any action that

purports to exercise authority on behalf of the federal government or the U.S. Agency for

Global Media to remove any officers or directors of the Open Technology Fund, a private

non-profit corporation incorporated in the District of Columbia. It is further
     Case 1:20-cv-01710-BAH Document 4-1 Filed 06/25/20 Page 2 of 2




       ORDERED that the Chief Executive Officer of the U.S. Agency for Global

Media—and his agents, officers, subordinates, successors, or any persons acting in

concert with them—shall refrain from taking any action or giving effect to any action that

purports to exercise authority on behalf of the federal government or the U.S. Agency for

Global Media to replace the boards of directors of Open Technology Fund, Radio Free

Europe/Radio Free Liberty (RFE/RL, Inc.), Radio Free Asia, or the Middle East

Broadcasting Networks with a board effectively controlled by the federal government, or

to give effect to any personnel decisions (such as removal of corporate officers) that must

be taken by the organization’s board of directors. It is further

       ORDERED that the Chief Executive Officer of the U.S. Agency for Global

Media—and his agents, officers, subordinates, successors, or any persons acting in

concert with them—shall refrain of taking any action or giving effect to any action that

purports to “freeze” grant funds to the Open Technology Fund, Radio Free Europe/Radio

Free Liberty (RFE/RL, Inc.), Radio Free Asia, or the Middle East Broadcasting Networks

unless and until the U.S. Agency for Global Media properly identifies a specific legal

deficiency as required by 2 C.F.R. 200.338 and 2 C.F.R. 200.100. It is further

       ORDERED that this order shall remain in effect pending resolution of the

plaintiffs’ motion for a preliminary injunction, but for no longer than 30 days unless

expressly extended by order of this Court.

       SO ORDERED.

                                               _____________________________
                                               The Honorable Beryl A. Howell,
                                               Chief Judge

DATE: June __, 2020
